SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2012 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-8952 SB PARTNERS (Exact name of registrant as specified in its charter) New York 13-6294787 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1 New Haven Avenue, Suite 102a, Milford, CT. (Address of principal executive offices) (Zip Code) (203) 283-9593 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[ X ] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. [ ] large accelerated filer[ ] accelerated filer[x] non-accelerated filer[ ] small reporting company Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). [ ] Yes[X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.[ ] Yes [ ] No Not Applicable APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Not Applicable EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to SB Partners’ Quarterly Report on Form 10-Q for the period ending June 30, 2012, filed with the Securities and Exchange Commission on August 14, 2012 (the “Form 10-Q”), is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T.As permitted by Rule 405, Registrant has a 30 day extension to file Exhibit 101, which exhibit provides the financial statements and footnotes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as to the original filing date for the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. PART II – OTHER INFORMATION ITEM 6. EXHIBITS Exhibit No.Description 31.1**Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2** Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1**Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2**Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101Interactive data files pursuant to Rule 405 of Regulation S-T; (i) Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011; (ii) Consolidated Statements of Operations for the Three and Six months ended June 30, 2012 and 2011; (iii) Consolidated Statements of Changes in Partners’ Deficit for the Six months ended June 30, 2012; and (iv) Consolidated Statements of Cash Flows for the Six months ended June 30, 2012 and 2011 (v) Footnotes related to the consolidated financial statements for the period ended June 30, 2012 ** These exhibits were previously included in Registrant’s Report on Form 10-Q for the quarterly period ended June 30, 2012, filed with the Securities and Exchange Commission on August 14, 2012. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SB PARTNERS (Registrant) By: SB PARTNERS REAL ESTATE CORPORATION General Partner Principal Financial & Accounting Officer Dated: August 27, 2012 By: /s/ John H. Zoeller John H. Zoeller Chief Financial Officer
